DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Final rejection is in response to the amendment filed on 7/20/2022. Claims 1-20 are pending. Claims 1-20 are pending. Claim 1 is currently amended. Claim 1 is an independent claim.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Each individual claim is broad, vague, and obscure. For instance, Claim 1 includes claim terms such as information processing apparatus, first function, predetermined condition, operable period, the processing and each of these terms and collectively in the environment of the whole claim language does not depict a process that includes specific steps within a clear and precise context of an application. The specification does not support the overarching scope and breadth of the recited claim. See MPEP 2161.01.I, 2163.I.A, 2163.03.V for 112a rejection on original claims.  Without clear bounds on the claim limitations, it is impossible to apply prior art. Dependent claims recite limitations in the similar vein and do not establish clear bounds and are rejected based on the same rationale. Applicant must provide clear context and substance for the claim limitations within the bounds of the process for their applications for which their specification provides support.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 includes claim terms such as information processing apparatus, first function, predetermined condition, operable period, the processing and each of these terms and collectively in the environment of the whole claim language does not depict a process that includes specific steps within a clear and precise context of an application. The claim clarity is an issue when the scope and breadth of these limitation individually and then collectively cannot be determined. Dependent claims suffer from the same deficiency and are rejected as being indefinite. 
Claim 2 recites the limitation “the information processing apparatus operates… after reset of …is released,’ and it is not clear what this limitation is and how it relates to the steps purportedly recited in claim 1 and it is not clear what ‘the processing’ is referring to. 
Claim 3 is not clear if it is reciting a definition for “the processing” recited in claim 1 as being two-way authentication. Claim 1 recites “the information processing apparatus performs processing…” and it is not clear if the term “processing” being referred to are the same. The specification appears to have support for only authentication and its success or failure to advance server process, and claim 1 suffers from clarity issues by not disclosing it as such and using broad and ambiguous terms like “processing”. Claim 4 has similar deficiency in reciting a process step in that it is not clear if the term “processing” being referred to in claim 1 and claim 4 are the same. 
Claims 5 and 8 recite the limitation “operation information” and it is not clear what this is referring to and it is also not clear how the server apparatus assesses that the received operation information as abnormal or how the operation control apparatus determines that the operation is abnormal. There is no application context to determine what this process step is referring to. Claims 6 and 9 recite the limitation “a second function” and there is no context or how it relates to the elements recited in claim 1. Claim 10 recites “…performs intermittent operation” and there is no context to define what this operation is. Claims 11, 12, and 13 recite limitations first and second operation and there is no application context to define what these operations are. Dependent claims 14-16 lack context and everything is vague and obscure. Claims 17-20 recite limitations related to first function but without context and without ever defining what that first function is. Claims may be broad and are given BRI while examining but the recited claims 1-20 in the current application lack context and substance that it makes it impossible to determine accurate metes and bounds of these limitations. Applicant must define all broad terms within these claims with proper application context and substance to recite specific and concrete process steps implemented within clearly defined architectural elements. 
Examiner’s Note: while no art rejection is provided, the claims are not in condition for allowance. See the 112 rejection for all claims which explains why determining the scope and breadth of the claims is impossible given the manner these claims are recited. 
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. Claims are vague and without context of the claimed invention that the Applicant possesses. Without additional limitations that distinguishes the claimed invention, it is not possible to conduct a valid search and therefore, expedite prosecution. Examiner suggests including controlling definition for various broad terms that are currently without definition or context of the claimed invention, and starting with a meaningful title for the application.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PADMA MUNDUR whose telephone number is (571)272-5383. The examiner can normally be reached 9:30 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on 571 272 7493. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PADMA MUNDUR/Primary Examiner, Art Unit 2441